DETAILED ACTION
This application is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election of Species A (relating to FIG. 5) was made without traverse in the reply filed on 09/21/2022.  Applicant suggested that Claims 1, 3-5, 11, and 17-22 read on Species A.  However, Claim 11 recites various wormwheels and worms, which are not disclosed in FIG. 5 (Species A).  The embodiment shown in FIG. 5 is provided with strain wave gears (e.g., 46b, 46c), not reducers comprising wormwheels and worms.  The embodiment shown in, e.g., FIG. 7, appears to comprise wormwheels and worms.  Accordingly, Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.   The 07/28/2022 restriction requirement is made FINAL.

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 20-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 20: The “first coupling part” (Line 5), the “second coupling part” (Line 6), the “second arm part” (Line 7), and the “second arm joint” (Line 12) lack clear antecedent basis.
It is unclear whether the “first coupling part” (Line 7) relates to the “first coupling part” recited in Line 5, or another “first coupling part.”  It is similarly unclear whether the “second coupling part” (Line 8) relates to the “second coupling part” recited in Line 6, or another “second coupling part.”  It is also unclear whether the “first coupling part” (Line 10) relates to one of the “first coupling part” recited in Line 5, the “first coupling part” recited in Line 7, and/or some other “first coupling part.”
The last limitation of Claim 20 (“wherein the first arm joint, the second arm joint and the third arm joint are the arm joint according to claim 1”) suggests that a single apparatus (i.e., the arm joint recited in Claim 1) exists simultaneously as three separate apparatuses, which renders the claim unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,771,652 to Zimmer, in view of U.S. Patent No. 7,841,256 to Hama et al.
Claim 1: Zimmer discloses an arm joint (FIG. 1) comprising:
a first coupling part 1 connectable in a manner rotatable around a first axis 4 with a first arm part 8 or an external object;
a second coupling part 3 connectable in a manner rotatable around a second axis 3A or fixedly with a second arm part 7;
a third coupling part 2 connected in a manner rotatable around a third axis 5 with the first coupling part 1, wherein the third axis 5 includes an angle α with the first axis 4 in the range of 30-60 degrees (angle α is 30 degrees, see Col. 4, Lines 24-28), wherein the third coupling part 2 is connected in a manner rotatable around a fourth axis 6 with the second coupling part 3, wherein the fourth axis 6 includes an angle α with the second axis 3A in the range of 30-60 degrees (angle α is 30 degrees, see Col. 4, Lines 24-28), and wherein the third and the fourth [axes] 5, 6 mutually include an angle in the range of 60-120 degrees (the angle between the third and fourth axes 5, 6 is 120 degrees); and
a drive assembly (gear transmission shown in FIG. 2) configured to energize the rotation of the first coupling part 1 around the third axis 5 with respect to the third coupling part 2, the drive assembly being configured to energize the rotation of the second coupling part 3 around the fourth axis 6 with respect to the third coupling part 2.
Zimmer does not disclose wherein the drive assembly is configured such that the rotations of the first and the second coupling [parts] 1, 3 with respect to the third coupling part 2 are energizable independently of each other, as recited in amended Claim 1.
Hama teaches a similar manipulator with consecutive coupling parts (e.g., C3, C4, C5 shown in FIG. 2) in which drive between two adjacent coupling parts is accomplished independently of drive between two other adjacent coupling parts.  For example, motor 33 provided in coupling part C4 drives rotation between coupling part C4 and coupling part C3, and motor 34 provided in coupling part C2 drives rotation between coupling part C3 and coupling part C2.  Such a drive assembly provides greater range of movement of the manipulator.
In view of the Hama teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to replace the drive assembly disclosed in Zimmer with a drive assembly similar to the drive assembly taught by Hama, such that rotations of the first and the second coupling parts of Zimmer with respect to the third coupling part are energizable independently of each other, in order to provide greater range of movement of the Zimmer manipulator.  As modified, the first, second, and third coupling parts 1, 3, 2 would be provided with a motor disposed therein (similar to motors 33, 34 of Hama) which would drive a transmission (similar to the strain wave gear 44 of Hama) in order to drive rotation of the coupling parts relative to each other.
Claim 3: Hama teaches a drive assembly of an arm joint or a manipulator which comprises:
motors 33, 34 of which motor housings are non rotatably arranged in a coupling part C4, the motors 33, 34 being provided with drive shafts 43;
transmissions 44 implemented as strain wave gears of which strain wave gear axes substantially coincide with the axes between coupling parts C4 and C5 and between coupling parts C4 and C3.
Further to the modification described above in the rejection of Claim 1 and in view of the Hama teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to provide Zimmer with a drive assembly which comprises:
a first motor (similar to motor 33 of Hama) of which a motor housing is non rotatably arranged in the third coupling part 2, the first motor being provided with a first drive shaft (similar to drive shaft 43 of Hama);
a first transmission (similar to transmission 44 of Hama) implemented as a first strain wave gear of which a strain wave gear axis substantially coincides with the third axis 5, wherein the first strain wave gear transmits rotation of the first drive shaft with reduction to the first coupling part 3;
a second motor (similar to motor 34 of Hama) of which a motor housing is non rotatably arranged in the third coupling part 2, the second motor being provided with a second drive shaft (similar to drive shaft 43 of Hama); and
a second transmission (similar to transmission 44 of Hama) implemented as a second strain wave gear of which a strain wave gear axis substantially coincides with the fourth axis 6, wherein the second strain wave gear transmits rotation of the second drive shaft to the second coupling part 1, in order to provide greater range of movement of the Zimmer manipulator.
Claim 4: As described above and shown in FIG. 3 of Hama, Hama teaches a drive assembly for a manipulator that is configured to energize rotation of coupling parts and arm parts with respect to each other.
Further to the modification described above in the rejection of Claim 1 and in view of the Hama teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to provide Zimmer with a drive assembly which is also configured to energize the rotation of the first coupling part 1 around the first axis 3A with respect to the first arm part 8 or an external object and/or wherein the drive assembly is also configured to energize the rotation of the second coupling part 3 around the second axis 4 with respect to the second arm part 7, as taught by Hama, in order to provide greater range of movement of the Zimmer manipulator.
Claim 5: Hama teaches various embodiments for a drive assembly of an arm joint or a manipulator which comprises motors 33, 34 provided in consecutive coupling parts and arm parts C2-C6 to drive rotation therebetween (see FIGS. 3, 8-9, 12, and 14).
Further to the modification described above in the rejection of Claims 1 and 4 and in further view of the Hama teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the drive assembly of Zimmer such that it further comprises:
a third motor (similar to motors 33, 34 of Hama) of which a motor housing is non rotatably arranged in the second arm part 7, the third motor being provided with a third drive shaft (similar to drive shaft 43 of Hama); and
a third transmission (similar to reducer 44 of Hama) implemented as a third strain wave gear of which a strain wave gear axis substantially coincides with the second axis 3A, wherein the third strain wave gear transmits rotation of the third drive shaft to the second coupling part 3, so that the second arm part 7 rotates with respect to the second coupling part 3, as taught by Hama, in order to provide greater range of movement of the Zimmer manipulator.
Claim 17: Hama teaches various embodiments for a drive assembly of an arm joint or a manipulator which comprises motors 33, 34 provided in consecutive coupling parts and arm parts C2-C6 to drive rotation therebetween (see FIGS. 3, 8-9, 12, and 14).
Further to the modification described above in the rejection of Claims 1 and 4 and in further view of the Hama teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the drive assembly of Zimmer such that the drive assembly is also configured to energize the rotation of the first coupling part 1 around the first axis 4 with respect to the first arm part 8 or the external object, as taught by Hama, in order to provide greater range of movement of the Zimmer manipulator.
Claim 18: Hama teaches various embodiments for a drive assembly of an arm joint or a manipulator which comprises motors 33, 34 provided in consecutive coupling parts and arm parts C2-C6 to drive rotation therebetween (see FIGS. 3, 8-9, 12, and 14).
Further to the modification described above in the rejection of Claims 1 and 4 and in further view of the Hama teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the drive assembly of Zimmer such that the drive assembly is also configured to energize the rotation of the second coupling part 3 around the second axis 3A with respect to the second arm part 7, in order to provide greater range of movement of the Zimmer manipulator.
Claim 19: Zimmer discloses bearings provided between between the first, second, and third coupling parts 1, 3, 2 (see, e.g., FIG. 2 of Zimmer).  Hama also teaches bearings provided between respective coupling parts and/or arm parts (see, e.g., FIG. 4 of Hama).
Accordingly, in view of the Zimmer and Hama combination, the Office finds that it would have been obvious to those having ordinary skill in the art to attain the arm joint according to claim 1, wherein a connection between the first coupling part 1 and the third coupling part 2 and/or the second coupling part 3 and the third coupling part 2 is provided with a bearing, in order to reduce friction when the coupling parts are drive to rotate relative to each other.

Allowable Subject Matter
Claims 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent No. 4,771,652 to Zimmer, U.S. Patent No. 7,841,256 to Hama et al., and U.S. Patent No. 6,922,610 to Okamoto et al. are considered to be the closest prior art.  
The arm joint of Claim 1 is obvious in view of the combination of Zimmer and Hama.  This combination, however, does not disclose or suggest the robot arm recited in Claim 20, as best understood.  The robot arm recited in Claim 20, as best understood, appears to claim the robot arm shown in FIGS. 1-2, including the respective arm parts and coupling parts.
Okamoto teaches a robot arm that comprises a series of arm parts and coupling parts which is similar to the robot arm shown in FIGS. 1-2 of the pending disclosure and as claimed in Claim 20.  However, the “rotation correction joints” and “offset rotary joint” shown at, e.g., FIG. 1 of Okamoto, does not disclose or suggest the specific arm joint recited in Claim 1.  Furthermore, the Office does not believe it would be obvious to those having ordinary skill in the art to implement the arm joint disclosed by Zimmer, as modified by Hama in the rejection of Claim 1 above, within the various joints taught by Okamoto. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDELL J KRUG/Primary Examiner, Art Unit 3658